


Exhibit 10.9

 

AMENDED AND RESTATED

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amended and Restated Executive Employment Agreement (this “Agreement”) is
made this 28th day of February, 2012 (the “Effective Date”), by and between
MOLYCORP, INC., a Delaware corporation (the “Employer”), and JOHN K. BASSETT
(the “Executive”).  The Employer and the Executive are referred to below
individually as a “Party” and collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, the Employer and the Executive are currently parties to an Executive
Employment Agreement, dated January 24, 2011 (the “Prior Agreement”);

 

WHEREAS, this Agreement will supersede and completely replace the Prior
Agreement as of the Effective Date;

 

WHEREAS, the Executive agrees to be employed by the Employer upon and subject to
the terms herein provided; and

 

WHEREAS, the Employer agrees to employ the Executive upon and subject to the
terms herein provided.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants and agreements contained herein, the legal sufficiency of which is
acknowledged by the Parties, and intending to be legally bound, the Parties
agree as follows:

 

1.                                      Employment.  The Employer shall employ
the Executive, and the Executive accepts continued employment with the Employer,
upon the terms and conditions set forth in this Agreement for a period of time
beginning on the date hereof and ending as provided in Section 4 (the
“Employment Period”).  Notwithstanding anything in this Agreement to the
contrary, the Executive will be an at-will employee of the Employer and the
Executive or the Employer may terminate the Executive’s employment with the
Employer for any reason or no reason at any time.

 

2.                                      Office and Duties.  The Executive shall
serve as, and have the title of, Senior Vice President, Operations and shall
report to, and be subject to the power and authority of, the Chief Executive
Officer of the Employer.  The Executive shall manage the affairs of the Employer
and have the duties, responsibilities and authority of a Senior Vice President,
Operations.  The Executive shall perform such tasks commensurate with this
position as may from time to time be defined or assigned by the Chief Executive
Officer of the Employer.  The Executive shall devote all business time, labor,
skill, undivided attention and best ability to the performance of the
Executive’s duties hereunder in a manner which will faithfully and diligently
further the business and interests of the Employer.  During the Employment
Period, the Executive shall not directly or indirectly pursue any other business
activity without the prior written consent of the Board of Directors of the
Employer (the “Board”), except as permitted under Section 7(f) of this

 

--------------------------------------------------------------------------------


 

Agreement.  The Executive further agrees to travel to whatever extent is
reasonably necessary in the conduct of the Employer’s business, at the
Employer’s expense.

 

3.                                      Compensation and Benefits.

 

(a)                                 The Employer will pay the Executive a base
salary for services rendered under this Agreement at a rate of not less than
$325,000.00 per year, payable in accordance with Employer’s standard payroll
practices, subject to such payroll and withholding deductions as are required by
law or authorized by the Executive.  The Executive shall be eligible for
increases in base salary at the sole discretion of the Employer.  The base
salary rate in effect for the Executive from time to time pursuant to this
Section 3(a) is referred to herein as the Executive’s “Base Salary”.

 

(b)                                 The Executive shall be entitled to
participate in the employee benefit plans (such as medical and dental insurance,
disability, life insurance, 401k and sick pay) offered to substantially all of
the employees of the Employer.  In addition, the Executive will be eligible for
the Employer’s Amended and Restated Management Incentive Compensation Plan (the
“MICP”), which is a nonqualified deferred compensation plan to which the
Employer may make contributions and the Executive may elect to make deferral
contributions from his base salary and bonus, if any.  Employer contributions to
the MICP are discretionary and subject to annual Board approval.

 

(c)                                  The Executive shall be eligible for such
bonus plans and long-term equity or cash incentive compensation plans for the
Employer’s officers and directors as the Board may establish from time to time,
which will be based on the achievement and satisfaction of goals and objectives
established by the Board.

 

(d)                                 The Employer shall reimburse the Executive
for all reasonable and actual out-of-pocket costs and expenses, including
reasonable business entertainment and travel expenses (including reasonable
expenses for Executive’s travel to and from his primary residence in Illinois to
Employer’s location or other locations in the conduct of Employer’s business),
incurred by him in the course of performing his duties under this Agreement,
subject in all instances to the Employer’s reimbursement policies and
requirements applicable to all employees with respect to reporting and
documentation of such expenses, including, without limitation, the timely
submittal of receipts, invoices and documentation supporting all such costs and
expenses.

 

(e)                                  The Executive shall be entitled to vacation
in accordance with the Company’s plans, policies, programs and practices as in
effect from time to time.  The Executive will keep the Board apprised of dates
for planned vacation.

 

4.                                      Employment Period.  The Employment
Period shall be for the period beginning on the date of this Agreement and
ending on January 1, 2014.  On January 1, 2014, and on each succeeding
anniversary of such date, the Employment Period shall be extended for an
additional year, unless the Employer or the Executive shall have given the other
ninety (90) days written notice, prior to January 1, 2014 or any succeeding
anniversary commencing after January 1, 2014, that the Employment Period will
not be extended.  Notwithstanding the foregoing, (i) the

 

2

--------------------------------------------------------------------------------


 

Employment Period shall terminate prior to any such date upon the Executive’s
resignation, death or disability and (ii) the Employment Period may be
terminated by the Employer at any time prior to any such date for Cause (as
defined below) or without Cause.

 

5.                                      Termination of Employment.

 

(a)                                 If the Employer terminates the Executive’s
employment as a result of the Executive’s death or the Executive’s disability or
for Cause (as defined below), the Employer will pay the Executive’s accrued
salary, benefits and vacation, including the then unused accrued vacation, up to
and including the date of termination (the “Accrued Benefits”), in a single lump
sum within thirty (30) days of such termination.  Thereafter, the Employer will
have no further obligations to the Executive under this Agreement.

 

For purposes of this Agreement, “Cause” is defined as:  (1) the Executive’s
misconduct, malfeasance, or negligence relative to the Executive’s duties or the
Employer’s business; (2) the Executive’s failure or refusal to perform the
services required or as requested by the Chief Executive Officer of the
Employer, or the Executive’s refusal to carry out or perform proper directions
or instructions from the Employer or the Chief Executive Officer of the Employer
with respect to the services rendered hereunder; (3) the Executive’s conviction
of a crime that either results in a sentence of imprisonment or involves theft,
embezzlement, dishonesty or breach of securities or financial laws or
regulations; (4) activities by the Executive that are injurious to the Employer,
its affiliates or its or their reputation; or (5) any conduct constituting
“cause” under applicable law.  Whether Cause exists to justify the termination
of this Agreement shall be determined by the Employer in its sole discretion.

 

(b)                                 If the Employer terminates the Executive’s
employment without Cause or if the Executive terminates his employment for Good
Reason (as defined below), and such termination does not occur within the
twenty-four (24) month period following a Change of Control:

 

(i)                                     the Employer will pay to the Executive
the Accrued Benefits, in a single lump sum within thirty (30) days of such
termination;

 

(ii)                                  the Employer shall continue to pay the
Executive his Base Salary at the time of such termination for a period of one
(1) year following such termination pursuant to the Employer’s standard pay
periods and practices; provided, however, that Base Salary amounts due during
the 60-day period following such termination shall not be paid during such
60-day period but instead shall be paid on the first payroll date after such
60-day period;

 

(iii)                               the Employer shall pay to the Executive one
(1) times the Executive’s target bonus amount under the Employer’s annual
incentive plan (which, for the avoidance of doubt, shall include any portion of
such bonus amount that may be converted into and paid to the Executive in the
form of shares of restricted stock) for the year in which the termination
occurs, in a single lump sum on the first payroll date following the sixtieth
(60th) day following such termination; and

 

(iv)                              if the Executive elects continuation coverage
under the Employer’s medical plan pursuant to Part 6 of Subtitle B of Title I of
the Employee Retirement

 

3

--------------------------------------------------------------------------------


 

Income Security Act of 1974, as amended (“COBRA”), the Employer shall reimburse
the Executive for the Executive’s COBRA payments until the earlier of (x) the
Executive’s eligibility for any such coverage under another employer’s or any
other medical plan or (y) the date that is twelve (12) months following the
termination of the Executive’s employment.  The Employer shall make any such
reimbursement within thirty (30) days following receipt of evidence from the
Executive of the Executive’s payment of the COBRA premium, which evidence shall
be provided by the Executive within thirty (30) days of the Executive’s payment
of such COBRA premium; provided, however, that any amounts due during the 60-day
period following such termination shall not be paid during such 60-day period
but instead shall be paid on the first payroll date after such 60-day period. 
The Executive agrees that the period of coverage under such plan shall count
against such plan’s obligation to provide continuation coverage pursuant to
COBRA.

 

It is expressly understood that the Employer’s obligations under this
Section 5(b) (other than payment of the Accrued Benefits) shall cease in the
event the Executive breaches any of the agreements in Sections 6 and 7 of this
Agreement.  Notwithstanding anything herein to the contrary, the Employer shall
not be obligated to make any payments or provide any benefit under this
Section 5(b) (other than payment of the Accrued Benefits) unless (x) prior to
the sixtieth (60th) day following the termination without Cause or termination
for Good Reason, the Executive executes a release of all current or future
claims, known or unknown, arising on or before the date of the release, against
the Employer and its subsidiaries and the directors, officers, employees and
affiliates of any of them, in a form approved by the Employer and (y) any
applicable revocation period has expired during such sixty-day period without
the Executive revoking such release.  Each payment under this Section 5(b) shall
be considered a separate payment and not one of a series of payments for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).  All payments under Sections 5(b)(ii), (iii) and (iv) shall be deemed
severance pay and not wages.

 

For purposes of this Agreement, “Good Reason” is defined as: the Executive’s
termination of his employment with the Employer as a result of (i) any material
diminution in the Executive’s authority, duties or responsibilities, (ii) a
relocation of the Executive’s principal office to a location that is in excess
of fifty (50) miles from its location as of the Effective Date or (iii) any
material decrease in the amount of the Executive’s Base Salary. Notwithstanding
the foregoing, no termination of employment by the Executive shall constitute a
termination for “Good Reason” unless (A) the Executive gives the Employer notice
of the existence of an event described in clause (i), (ii) or (iii) above within
sixty (60) days following the occurrence thereof, (B) the Employer does not
remedy such event within thirty (30) days of receiving the notice described in
the preceding clause (A), and (C) the Executive terminates employment within
five (5) days of the end of the cure period specified in clause (B), above.

 

(c)                                  If, during the twenty-four (24) month
period following a Change of Control, the Employer terminates the Executive’s
employment without Cause or the Executive terminates his employment for Good
Reason:

 

(i)                                     the Employer will pay to the Executive
the Accrued Benefits, in a single lump sum within thirty (30) days of such
termination;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  if (A) the Change of Control constitutes a
“change in the ownership or effective control of the Employer, or a change in
the ownership of a substantial portion of the assets of the Employer,” within
the meaning of Section 409A of the Code and the regulations thereunder (a “409A
Change in Control”), the Employer shall make a lump sum payment to the Executive
in an amount equal to two (2) times his Base Salary at the time of such
termination, paid in a lump sum on the first payroll date following the sixtieth
(60th) day following such termination; or (B) the Change of Control does not
constitute a 409A Change in Control, the Employer shall (I) make a lump sum
payment to the Executive in an amount equal to one (1) times his Base Salary at
the time of such termination, paid in a lump sum on the first payroll date
following the sixtieth (60th) day following such termination, and (II) continue
to pay the Executive his Base Salary at the time of such termination for a
period of one (1) year following such termination pursuant to the Employer’s
standard pay periods and practices; provided, however, that Base Salary amounts
due during the 60-day period following such termination shall not be paid during
such 60-day period but instead shall be paid on the first payroll date after
such 60-day period;

 

(iii)                               the Employer shall make a lump sum payment
to the Executive in an amount equal to two (2) times the Executive’s target
bonus amount under the Employer’s annual incentive plan (which, for the
avoidance of doubt, shall include any portion of such bonus amount that may be
converted into and paid to the Executive in the form of shares of restricted
stock) for the year in which the termination occurs, paid in a lump sum on the
first payroll date following the sixtieth (60th) day following such termination;
and

 

(iv)                              if the Executive elects continuation coverage
under the Employer’s medical plan pursuant to COBRA, the Employer shall
reimburse the Executive for the Executive’s COBRA payments until the earlier of
(x) the Executive’s eligibility for any such coverage under another employer’s
or any other medical plan or (y) the date that is eighteen (18) months following
the termination of the Executive’s employment.  The Employer shall make any such
reimbursement within thirty (30) days following receipt of evidence from the
Executive of the Executive’s payment of the COBRA premium, which evidence shall
be provided by the Executive within thirty (30) days of the Executive’s payment
of such COBRA premium; provided, however, that any amounts due during the 60-day
period following such termination shall not be paid during such 60-day period
but instead shall be paid on the first payroll date after such 60-day period. 
The Executive agrees that the period of coverage under such plan shall count
against such plan’s obligation to provide continuation coverage pursuant to
COBRA.

 

It is expressly understood that the Employer’s obligations under this
Section 5(c) (other than payment of the Accrued Benefits) shall cease in the
event the Executive breaches any of the agreements in Sections 6 and 7 of this
Agreement.  Notwithstanding anything herein to the contrary, the Employer shall
not be obligated to make any payments or provide any benefits  under this
Section 5(c) (other than payment of the Accrued Benefits) unless (x) prior to
the sixtieth (60th) day following the termination without Cause or termination
for Good Reason, the Executive executes a release of all current or future
claims, known or unknown, arising on or before the date of the release, against
the Employer and its subsidiaries and the directors,

 

5

--------------------------------------------------------------------------------


 

officers, employees and affiliates of any of them, in a form approved by the
Employer and (y) any applicable revocation period has expired during such
sixty-day period without the Executive revoking such release.  Each payment
under this Section 5(c) shall be considered a separate payment and not one of a
series of payments for purposes of Section 409A of the Code.  All payments under
Sections 5(c)(ii), (iii) and (iv) shall be deemed severance pay and not wages.

 

(d)                                 If the Executive terminates his employment
for any reason other than Good Reason, the Employer will pay the Accrued
Benefits, in a single lump sum within thirty (30) days of such termination. 
Thereafter, the Employer will have no further obligations to the Executive under
this Agreement.  The Executive may resign upon not less than sixty (60) days
prior written notice to the Employer, for any reason or no reason.

 

6.                                      Confidential Information; Discoveries
and Inventions; Work Made for Hire.

 

(a)                                 The Executive will keep in strict
confidence, and will not, directly or indirectly, at any time, during or after
the Executive’s employment with the Employer, disclose, furnish, disseminate,
make available or, except in the course of performing the Executive’s duties of
employment, use any trade secrets or confidential business and technical
information of the Employer or its customers or vendors, without limitation as
to when or how the Executive may have acquired such information.  Such
confidential information shall include, without limitation, the Employer’s
unique selling, manufacturing and servicing methods and business techniques,
training, service and business manuals, promotional materials, training courses
and other training and instructional materials, vendor and product information,
customer and prospective customer lists, other customer and prospective customer
information and other business information.  The Executive specifically
acknowledges that all such confidential information, whether reduced to writing,
maintained on any form of electronic media, or maintained in the mind or memory
of the Executive and whether compiled by the Employer, and/or the Executive,
derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the Employer to
maintain the secrecy of such information, that such information is the sole
property of the Employer and that any retention and use of such information by
the Executive during the Executive’s employment with the Employer (except in the
course of performing the Executive’s duties and obligations to the Employer) or
after the termination of the Executive’s employment shall constitute a
misappropriation of the Employer’s trade secrets.

 

(b)                                 The Executive agrees that upon termination
of the Executive’s employment with the Employer, for any reason, the Executive
shall return to the Employer, in good condition, all property of the Employer,
including without limitation, the originals and all copies of any materials
which contain, reflect, summarize, describe, analyze or refer or relate to any
items of information listed in Section 6(a) of this Agreement.  In the event
that such items are not so returned, the Employer will have the right to charge
the Executive for all reasonable damages, costs, attorneys’ fees and other
expenses incurred in searching for, taking, removing and/or recovering such
property.

 

(c)                                  The Executive agrees that upon conception
and/or development of any idea, discovery, invention, improvement, software,
writing or other material or design that:  (A) relates to the business of the
Employer, or (B) relates to the Employer’s actual or demonstrably

 

6

--------------------------------------------------------------------------------


 

anticipated research or development, or (C) results from any work performed by
the Executive for the Employer, the Executive will assign to the Employer the
entire right, title and interest in and to any such idea, discovery, invention,
improvement, software, writing or other material or design.  The Executive has
no obligation to assign any idea, discovery, invention, improvement, software,
writing or other material or design that the Executive conceives and/or develops
entirely on the Executive’s own time without using the Employer’s equipment,
supplies, facilities, or trade secret information unless the idea, discovery,
invention, improvement, software, writing or other material or design either: 
(x) relates to the business of the Employer, or (y) relates to the Employer’s
actual or demonstrably anticipated research or development, or (z) results from
any work performed by the Executive for the Employer.  The Executive agrees that
any idea, discovery, invention, improvement, software, writing or other material
or design that relates to the business of the Employer or relates to the
Employer’s actual or demonstrably anticipated research or development which is
conceived or suggested by the Executive, either solely or jointly with others,
within one (1) year following termination of the Executive’s employment under
this Agreement or any successor agreements shall be presumed to have been so
made, conceived or suggested in the course of such employment with the use of
the Employer’s equipment, supplies, facilities, and/or trade secrets.

 

(d)                                 In order to determine the rights of the
Executive and the Employer in any idea, discovery, invention, improvement,
software, writing or other material, and to insure the protection of the same,
the Executive agrees that during the Executive’s employment, and for one
(1) year after termination of the Executive’s employment under this Agreement or
any successor agreements the Executive will disclose immediately and fully to
the Employer any idea, discovery, invention, improvement, software, writing or
other material or design conceived, made or developed by the Executive solely or
jointly with others.  The Employer agrees to keep any such disclosures
confidential.  The Executive also agrees to record descriptions of all work in
the manner directed by the Employer and agrees that all such records and copies,
samples and experimental materials will be the exclusive property of the
Employer.  The Executive agrees that at the request of and without charge to the
Employer, but at the Employer’s expense, the Executive will execute a written
assignment of the idea, discovery, invention, improvement, software, writing or
other material or design to the Employer and will assign to the Employer any
application for letters patent or for trademark registration made thereon, and
to any common-law or statutory copyright therein; and that the Executive will do
whatever may be necessary or desirable to enable the Employer to secure any
patent, trademark, copyright, or other property right therein in the United
States and in any foreign country, and any division, renewal, continuation, or
continuation in part thereof, or for any reissue of any patent issued thereon. 
In the event the Employer is unable, after reasonable effort, and in any event
after ten business days, to secure the Executive’s signature on a written
assignment to the Employer of any application for letters patent or to any
common-law or statutory copyright or other property right therein, whether
because of the Executive’s physical or mental incapacity or for any other reason
whatsoever, the Executive irrevocably designates and appoints the General
Counsel or Corporate Secretary of the Employer as the Executive’s
attorney-in-fact to act on the Executive’s behalf to execute and file any such
application and to do all other lawfully permitted acts to further the
prosecution and issuance of such letters patent, copyright or trademark.

 

(e)                                  The Executive acknowledges that, to the
extent permitted by law, all work papers, reports, documentation, drawings,
photographs, negatives, tapes and masters therefor, prototypes

 

7

--------------------------------------------------------------------------------


 

and other materials (hereinafter, “items”), including without limitation, any
and all such items generated and maintained on any form of electronic media,
generated by the Executive during the Executive’s employment with the Employer
shall be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items shall belong to the Employer.  The item
will recognize the Employer as the copyright owner, will contain all proper
copyright notices, e.g., “(creation date) Molycorp, Inc., All Rights Reserved,”
and will be in condition to be registered or otherwise placed in compliance with
registration or other statutory requirements throughout the world.

 

7.                                      Non-Competition, Non-Solicitation.

 

(a)                                 For the purposes of this Agreement,
“Competitive Conduct” shall be determined in good faith by the Employer and
shall include any of the following conduct whether direct or indirect, on the
Executive’s own behalf or on behalf of, or in conjunction with, any person,
partnership, corporation, company or other entity:

 

(i)                                     owning, managing, operating,
controlling, being employed by, participating in, engaging in, rendering any
services for, assisting, having any financial interest in, permitting the
Executive’s name to be used in connection with, or being connected in any manner
with the ownership, management, operation, or control of any Competitor of the
Employer or its affiliates.  For the purposes of this Agreement, a “Competitor”
is any person or entity that engages in the production of rare earth products,
including, without limitation, rare earth oxides, metals, alloys and magnets;

 

(ii)                                  consulting with, acting as an agent for,
or otherwise assisting any Competitor to compete or prepare to compete with the
Employer or its affiliates in any of the Employer’s or its affiliate’s existing
or prospective businesses or activities;

 

(iii)                               interfering with the relationship between
the Employer and any current or former employee or consultant of the Employer,
including, without limitation, soliciting, inducing, enticing, hiring,
employing, or attempting to solicit, induce, entice, hire, or employ any current
or former employee or consultant of the Employer;

 

(iv)                              interfering or attempting to interfere with
any transaction in which the Employer or any of its affiliates is involved or
which was pending during the term of the Executive’s engagement with the
Employer or at the date on which the Executive’s engagement with the Employer
ends;

 

(v)                                 soliciting any of the Employer’s customers
or prospective customers; and/or

 

(vi)                              soliciting, inducing, or attempting to induce
any current or prospective customer, supplier or other business relation of the
Employer or any of its affiliates to cease doing business with the Employer (or
any subsidiary, member, parent or other affiliate of the Employer) or in any way
interfering with the relationship between any such customer, supplier or
business relation of the Employer or its affiliates.

 

8

--------------------------------------------------------------------------------


 

(b)                                 The Executive shall not engage in
Competitive Conduct for a period of two (2) years after termination (whether
voluntary or involuntary) of the Executive’s employment with the Employer.

 

(c)                                  The Executive shall not engage in
Competitive Conduct anywhere in China, Japan, the United States, the European
Union or Australia.

 

(d)                                 The Executive acknowledges and agrees that
the restrictive covenants in this Agreement are designed and intended to protect
the Employer’s trade secrets.  The Executive further agrees that the Employer
operates in a world-wide, and not a local or regional, market, and the
restrictive covenants in this Agreement are reasonable in duration and
geographic scope and are reasonably necessary to protect the Employer’s
legitimate business interests.

 

(e)                                  The Executive may serve as a non-executive
director of another business or company if, and only if, the Executive concludes
that such service will not interfere with his duties hereunder, the Executive
refers such proposed service to the Board for approval, the Board determines
that such service as a director is in the best interest of the Employer and the
Board authorizes the Executive’s service as a director for such business or
company.

 

(f)                                   The Employer acknowledges and agrees that
the restrictions set forth in this Section 7 shall not limit or prohibit the
Executive (i) from serving as an officer, director or consultant of another
company, which may or may not be an affiliate of the  Employer, as long as such
service is at the request or direction of the Employer or the Board or (ii) from
engaging in passive investment activities and business-related, community
service, charitable and social activities that do not interfere with the
Executive’s performance of his duties or his obligations hereunder.

 

(g)                                  For purposes of Section 6 of this Agreement
and this Section 7, the Employer shall include any and all direct and indirect
subsidiary, parent, affiliated, or related companies of the Employer for which
the Executive worked or had responsibility at the time of termination of his
employment and at any time during the two (2) year period prior to such
termination.

 

(h)                                 If it shall be judicially determined that
the Executive has violated Section 7(b) of this Agreement, then the period
applicable to each obligation that the Executive shall have been determined to
have violated shall automatically be extended by a period of time equal in
length to the period during which such violation(s) occurred.

 

8.                                      Communication of Contents of Agreement. 
While employed by the Employer and for two (2) years thereafter, the Executive
will communicate the contents of Sections 6 and 7 of this Agreement to any
person, firm, association, partnership, corporation or other entity that the
Executive intends to be employed by, associated with, or represent.

 

9.                                      No Conflicts.  The Executive represents
and warrants that the Executive is not presently subject to any agreement with a
Competitor or potential Competitor of the Employer, or to any other contract,
oral or written, that could restrict or prevent the Executive from entering into
this Agreement or performing his duties in full accord with this Agreement.

 

9

--------------------------------------------------------------------------------


 

10.                               Executive Representations and Warranties.  The
Executive hereby represents and warrants to the Employer that:

 

(a)                                 the execution, delivery and performance of
this Agreement by the Executive does not and will not conflict with, breach,
violate or cause a default under any agreement, contract or instrument to which
the Executive is a party, or any judgment, order or decree to which the
Executive is subject;

 

(b)                                 the Executive is not a party to or bound by
any employment agreement, other than the Prior Agreement, consulting agreement,
non-compete agreement, confidentiality agreement, non-disclosure agreement or
similar agreement with any other person or entity, except for a non-compete
agreement between the Executive and Seadrift Coke L.P., a Delaware limited
partnership, which will not be breached or violated by Executive’s entry into
and performance of this Agreement and a copy of which has been provided by the
Executive to the Employer;

 

(c)                                  the Executive has read through the entirety
of this Agreement, and prior to signing it, the Executive has been advised by
independent legal counsel;

 

(d)                                 upon the execution and delivery of this
Agreement by the Employer and the Executive, this Agreement will be a valid and
binding obligation of the Executive, enforceable in accordance with its terms;
and

 

(e)                                  the Executive has been paid or provided all
wages, compensation, bonuses, stock, stock options, vacation, or other benefits
due to the Executive under the terms of the Prior Agreement.

 

11.                               Acknowledgments.  The Executive acknowledges
that the covenants contained in Sections 6 and 7, including those related to
duration, geographic scope, and the scope of prohibited conduct, are reasonable
and necessary to protect the legitimate interests of the Employer.  The
Executive acknowledges that the Executive is an executive and management level
employee as referenced in, and governed by, C.R.S. 8-2-113(2)(d).  The Executive
further acknowledges that the covenants contained in Sections 6 and 7 are
necessary to protect, and reasonably related to the protection of, the
Employer’s trade secrets, to which the Executive will be exposed and with which
the Executive will be entrusted.

 

12.                               Equitable Remedies.  The services to be
rendered by the Executive and the Confidential Information entrusted to the
Executive as a result of the Executive’s employment by the Employer are of a
unique and special character, and any breach of Sections 6 and 7 will cause the
Employer immediate and irreparable injury and damage, for which monetary relief
would be inadequate or difficult to quantify.  The Employer will be entitled to,
in addition to all other remedies available to it, injunctive relief and
specific performance to prevent a breach and to secure the enforcement of
Sections 6 and 7.  Injunctive relief may be granted immediately upon the
commencement of any such action.

 

13.                               Taxes.  The Employer may withhold from any
amounts payable under this Agreement all federal, state, city or other taxes as
the Employer is required to withhold pursuant to any applicable law, regulation
or ruling.  Notwithstanding any other provision of this Agreement, the Employer
shall not be obligated to guarantee any particular tax result for the

 

10

--------------------------------------------------------------------------------


 

Executive with respect to any payment provided to the Executive hereunder, and
the Executive shall be responsible for any taxes imposed on the Executive with
respect to any such payment.

 

14.                               Section 280G.  Notwithstanding any provision
of this Agreement to the contrary, if any payment or benefit to be paid or
provided hereunder would be a “Parachute Payment”, within the meaning of
Section 280G of the Code, but for the application of this sentence, then the
payments and benefits to be paid or provided hereunder shall be reduced to the
minimum extent necessary (but in no event to less than zero) so that no portion
of any such payment or benefit, as so reduced, constitutes a Parachute Payment;
provided, however, that the foregoing reduction shall be made only if and to the
extent that such reduction would result in an increase in the aggregate payments
and benefits to be provided to the Executive, determined on an after-tax basis
(taking into account the excise tax imposed pursuant to Section 4999 of the
Code, or any successor provision thereto, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income
taxes).  Any determinations required to be made under this Section 14 shall be
made by the Employer’s independent accountants, which shall provide detailed
supporting calculations both to the Employer and the Executive within 15
business days of the date of termination or such earlier time as is requested by
the Employer, and shall be made at the expense of the Employer.  The fact that
the Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 14 shall not of itself limit or otherwise
affect any other rights of the Executive under this Agreement.  The reduction of
the payments and benefits shall occur in the following order: (a) the payments
that are payable in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) shall be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (b) the payments that are payable
in cash that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with amounts that are payable last reduced first,
shall next be reduced; and (c) all non-cash benefits shall be next reduced
pro-rata.

 

15.                               Section 409A.

 

(a)                                 To the extent applicable, it is intended
that this Agreement comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Executive.  This Agreement shall be administered and interpreted in
a manner consistent with this intent.  Consistent with that intent, and to the
extent required under Section 409A of the Code, for benefits that are to be paid
in connection with a termination of employment, “termination of employment”
shall be limited to such a termination that constitutes a “separation from
service” under Section 409A of the Code.

 

(b)                                 Notwithstanding any provision of this
Agreement to the contrary, if the Executive is a “specified employee” determined
pursuant to procedures adopted by the Employer in compliance with Section  409A
of the Code, on the date of his separation from service (within the meaning of
Treasury Regulation section 1.409A-1(h)) and if any portion of the payments or
benefits to be received by the Executive upon his termination of employment
would constitute a “deferral of compensation” subject to Section 409A of the
Code, then to the extent necessary to comply with Section 409A of the Code,
amounts that would otherwise be payable pursuant to this Agreement during the
six-month period immediately following the Executive’s termination of employment
will instead be paid or made available on the earlier of (i) the first business
day of the seventh month after the date of the Executive’s termination of
employment, or (ii) the

 

11

--------------------------------------------------------------------------------


 

Executive’s death.  For purposes of application of Section 409A of the Code, to
the extent applicable, each payment made under this Agreement shall be treated
as a separate payment.

 

(c)                                  Notwithstanding any provision of this
Agreement to the contrary, to the extent any reimbursement or in-kind benefit
provided under this Agreement is nonqualified deferred compensation within the
meaning of Section 409A of the Code: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; (ii) the reimbursement of an eligible
expense must be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred; and (iii) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

16.                               Prevailing Party’s Litigation Expenses.  In
the event of litigation between the Employer and the Executive related to this
Agreement, the non-prevailing party shall reimburse the prevailing party for any
costs and expenses (including, without limitation, attorneys’ fees) reasonably
incurred by the prevailing party in connection therewith.

 

17.                               Entire Agreement; Amendments.  This Agreement
constitutes the entire understanding between the Parties with respect to the
subject matter and supersedes, terminates, and replaces any prior or
contemporaneous understandings or agreements, including but not limited to, the
Prior Agreement, which is superseded by this Agreement and is of no further
force or effect.  This Agreement may be amended, supplemented, waived, or
terminated only by a written instrument duly executed by the Parties.

 

18.                               Headings.  The headings in this Agreement are
for convenience of reference only and shall not affect its interpretation.

 

19.                               Severability.  The covenants in this Agreement
shall be construed as independent of one another, and as obligations distinct
from one another and any other contract between the Executive and the Employer. 
If any provision of this Agreement is held illegal, invalid, or unenforceable,
such illegality, invalidity, or unenforceability shall not affect any other
provisions hereof.  It is the intention of the Parties that in the event any
provision is held illegal, invalid or unenforceable, that such provision be
limited so as to effect the intent of the Parties to the fullest extent
permitted by applicable law.  Any claim by the Executive against the Employer
shall not constitute a defense to enforcement by the Employer of this Agreement.

 

20.                               Survival.  The provisions of Sections 6 and 7
are independent of, and survive after the termination of, the other portions of
this Agreement.

 

21.                               Notices.  All notices, demands, waivers,
consents, approvals, or other communications required hereunder shall be in
writing and shall be deemed to have been given if delivered personally, if sent
by telegram, telex or facsimile with confirmation of receipt, if sent by
certified or registered mail, postage prepaid, return receipt requested, or if
sent by same day or overnight courier service to the following addresses:

 

If to the Employer, to:

 

Molycorp, Inc.

 

12

--------------------------------------------------------------------------------


 

5619 Denver Tech Center Parkway

Suite 1000

Greenwood Village, Colorado  80111

Tel:  303-843-8040

Fax:  303-843-8082

 

If to the Executive, to:

 

John K. Bassett

c/o Molycorp, Inc.

5619 Denver Tech Center Parkway

Suite 1000

Greenwood Village, Colorado  80111

Tel:  303-843-8040

Fax:  303-843-8082

 

With a copy to:

 

The home address of the Executive that is on record with the Employer.

 

Notice of any change in any such address shall also be given in the manner set
forth above.  Whenever the giving of notice is required, the giving of such
notice may be waived by the Party entitled to receive such notice.

 

22.                               Waiver.  The failure of any Party to insist
upon strict performance of any of the terms or conditions of this Agreement
shall not constitute a waiver of any of such Party’s rights hereunder.

 

23.                               Assignment.  Other than as provided below,
neither Party may assign any rights or delegate any of obligations hereunder
without the prior written consent of the other Party, and such purported
assignment or delegation shall be void; provided that the Employer may assign
the Agreement to any entity that purchases the stock or assets of the Employer
or any affiliate.  This Agreement binds, inures to the benefit of, and is
enforceable by the successors and permitted assigns of the Parties and does not
confer any rights on any other persons or entities.

 

24.                               Governing Law.  This agreement shall be
construed and enforced in accordance with Colorado law, except for any Colorado
conflict-of-law principle that might require the application of the laws of
another jurisdiction.

 

25.                               Choice of Forum.  Any dispute arising from or
relating to this Agreement shall be resolved in the District Court for the City
and County of Denver or in the United States District Court for the District of
Colorado.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates below:

 

EMPLOYER:

EXECUTIVE:

 

 

MOLYCORP, INC.

 

 

 

 

 

 

 

By:

/s/ Mark A. Smith

 

/s/ John K. Bassett

Name:

Mark A. Smith

 

Name:  John K. Bassett

Title:

Chief Executive Officer

 

Date:    February 28, 2012

Date:

February 28, 2012

 

 

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

For purposes of this Agreement:

 

1.                                      “Change of Control” means the occurrence
of any of the following events:

 

i)                 the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of voting securities of the Employer where such acquisition causes
such Person to own more than 50% of the combined voting power of the then
outstanding voting securities of the Employer entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not be deemed to result in a Change of Control:  (A) any acquisition
directly from the Employer that is approved by the Incumbent Board (as defined
in subsection (ii) below), (B) any acquisition by the Employer, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Employer or any corporation controlled by the Employer or
(D) any acquisition by any corporation pursuant to a transaction that complies
with clauses (A), (B) and (C) of subsection (iii) below; provided, further, that
if any Person’s beneficial ownership of the Outstanding Company Voting
Securities exceeds 50% as a result of a transaction described in clause (A) or
(B) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of the Employer, such subsequent acquisition shall
be treated as an acquisition that causes such Person to own more than 50% of the
Outstanding Company Voting Securities; and provided, further, that if at least a
majority of the members of the Incumbent Board determines in good faith that a
Person has acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 50% of the Outstanding Company
Voting Securities inadvertently, and such Person divests as promptly as
practicable a sufficient number of shares so that such Person beneficially owns
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) less than
or equal to 50% of the Outstanding Company Voting Securities, then no Change of
Control shall have occurred as a result of such Person’s acquisition;

 

ii)              individuals who, as of September 30, 2010, constituted the
Board (the “Incumbent Board” as modified by this subsection (ii)) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to September 30, 2010 whose
election, or nomination for election by the Employer’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (either by specific vote or by approval of the proxy statement
of the Employer in which such person is named as a nominee for

 

--------------------------------------------------------------------------------


 

director, without objection to such nomination) shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

iii)           the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Employer or the acquisition of assets of another corporation or other
transaction (“Business Combination”) excluding, however, such a Business
Combination pursuant to which (A) the individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Employer or all or
substantially all of the Employer’s assets either directly or through one or
more subsidiaries), (B) no Person (excluding any employee benefit plan (or
related trust) of the Employer, the Employer or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, more than 50%
of the combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

iv)          approval by the stockholders of the Employer of a complete
liquidation or dissolution of the Employer except pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of subsection
(iii) above.

 

2.                                      “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended and in effect from time to time, and any
successor statute.

 

16

--------------------------------------------------------------------------------

 
